 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlumbers and Steamfitters Local UnionNo. 157 of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO'andCurryConstruction Company and Laborers'InternationalUnion of North America,AFL-CIO,Local UnionNo. 204.Case 25-CD-107June 21, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following thefiling of charges by Curry Construction Company,herein called Employer, alleging that Plumbers andSteamfitters Local Union No. 157 of the United As-sociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, herein called Plumbers,violated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring Employer to assign certain work to Plumbersrather than to employees represented by Laborers' In-ternational Union of North America, AFL-CIO, LocalUnion No. 204, herein called Laborers.Pursuant to notice, a hearing was held before Hear-ing Officer John W. Gray on February 10, 1971. Allparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.Thereafter, briefs were filed by Employer, Plumbers,and Laborers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby affirmed.The Board has considered the briefs of the parties andthe entire record in this case and hereby makes thefollowing findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that Curry Con-struction Company is a construction company with itsprincipal offices in Bloomington, Indiana, engaged inthe utility construction business, including the installa-tion of water mains and sewerlines. During the past'The name of the Union appears as amended at the hearing.year, it has received at its jobsites and facilities in theState of Indiana goods and materials valued in excessof $50,000 which were transported to Indiana jobsitesand facilities directly from sources outside the State ofIndiana. The parties stipulated, and we find that CurryConstruction Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. Wefurther find that it will effectuate the purposes of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Plumbers are labor organizations within the mean-ing of Section 2(5) of the Act.2III.THE DISPUTEA. Background and Facts of the DisputeThe dispute involves the handling and installation ofall piping in connection with forced sewer mains andlift stations pursuant to Employer's contract with thecity of Terre Haute, Indiana, for the construction ofsewers, lift stations, and forced mains, known as LocalSanitary Sewer Project, section A, areas 1 through 4.The contract price is approximately $1,500,000. Part ofthe work covered by the contract between Employerand the city of Terre Haute has been subcontracted tothe Sid Cowden Construction Company, herein calledCowden. Near the end of September 1970, Cowdenbegan construction on the sewer project. Employerstarted construction on the sewer project around thefirst of October 1970. There is no dispute herein as tothe handling and installation of the gravity feed sewerpipe which is being performed by members of Laborers.Employer has contracts with Laborers and with Oper-ating Engineers but not with Plumbers.Employer's contract with Laborers is effective fromApril 1, 1968, to March 31, 1971. On August 4, 1970,Employer assigned, in writing, to employees repre-sented by Laborers, all work on the jobsite that is cov-ered by the "Manual of Jurisdiction," a pamphletwhich was drafted in October 1961 and outlines thejurisdictional claims of Laborers. Employer has anagreement with Operating Engineers, effective April 1,1968, to March 31, 1971, known as the Sewer Agree-ment and containing a provision for the submission ofjurisdictional disputes to the National Joint Board ForSettlement Of Jurisdictional Disputes, herein calledNational Joint Board.2At the beginning of the hearing, Plumbers moved to make InternationalUnion of Operating Engineers, Local Union No. 841, herein called Operat-ing Engineers, a party to this proceeding The Hearing Officer denied themotion. However, the parties stipulated that Operating Engineers is a labororganization.191 NLRB No. 25 PLUMBERS & STEAMFITTERS LOCAL 157303On August 24, 1970, Operating Engineers submittedto Employer a Memorandum of Pre-Job Conferencewhich claimed, among other things, jurisdiction overlift stations including piping, forced mains, tanks, andall water pumps at the Terre Haute job, work which isin dispute here. Employer refused to sign such memo-randum. However, on September 2, 1970, OperatingEngineers submitted a second Memorandum of Pre-Job Conference which did not include claims to thework involving the lift stations, piping, and forcedmains, and Employer signed such agreement. Follow-ing Operating Engineers claim to the disputed work ofinstalling lift stations and forced mains, Plumbers sub-mitted the matter to the National Joint Board. In itscorrespondence to the National Joint Board duringSeptember 1970, Employer denied that the NationalJoint Board had jurisdiction over the dispute based onthe fact that an assignment had not been made of thework in dispute. Employer notified the National JointBoard on November 16, 1970, that it had assigned theinstallation of lift station equipment to members ofOperating Engineers and that all other work was as-signed to members of Laborers. On November 20,1970, the National Joint Board rejected Employer'sargument and entered an award in favor of Plumbers.Employer intends to use the same crew complementand procedures to install the forced main sewer pipe asithas with the gravity sewer pipe. The present crewconsists of four laborers, two operating engineers, oneoiler, and one foreman. Operating engineers operate theheavy equipment, two laborers work in the ditch, andtwo laborers and the foreman work on top of the ditch.Operating engineers do,the excavating of the ditch withthe backhoe, two laborers level out the bottom of theditch, one laborer helps to put the pipe in the ditch,and, after the pipe is installed, an operating engineeroperates a bulldozer to backfill the dirt.At the Terre Haute project, approximately 1,200 lin-eal feet of forced main pipe and 110,000 lineal feet ofgravity flow pipe are to be installed. Gravity flow pipecarries sewage through the force of gravity. At the endof each section of the gravity flow system, a manholetype lift station is installed. A lift station is a manholetype pit, 6 feet in diameter, in which gravity flow isreceived inside the manhole, and two submersiblepumps pick up the gravity flow of sewage and raise itto approximately 4 feet below the existing ground leveland then force it to the nearest manhole, which willpermit the gravity flow of the sewer to continue. Theforced main pipe is the connection between the liftstation and the manhole through which the sewagemoves uphill under the pressure of the pumps. Labor-ers build the lift stations, and operating engineers oper-ate the hoisting equipment which guides the precastsections into place.There are two pumps at each lift station, which,although not connected to the lift station, must be con-nected to the 4-inch cast iron pipes running into andout of the lift station. In order to make the joint on thecast iron forced main pipe, an 0-ring gasket is insertedinto the spigot end of the pipe; it is lubricated with agreasy substance by hand and placed into the bell endof the pipe. This operation is similar to the operationof making a joint on the vitrified clay gravity sewerpipe, which laborers have performed, and it is calledslip seal joint construction. The only tools used in in-stalling forcedmainsand piping inside lift stations arelonghandled shovels and crescent wrenches to tightenbolts. Laborers have been bolting the joints connectingthe piping inside the lift station. There is no require-ment of cutting pipe in order to make a pipe fit into thepumps and make connections in the lift stations. Thereis a total of four lift stations on the project. Laborersknock out openings in the precast lift stations with asledge hammer to insert the gravity flow pipe and theforced main pipe 'and seal up the joints by applyingcement with their hands.The parties stipulated that Curtis Curry, owner ofEmployer, would testify that sometime during themonth of April 1970, and again during the month ofNovember 1970, representatives of Plumbers in conver-sations with Curry threatened him with the object offorcing or requiring him to assign the work in issue tomembers of Plumbers rather than to members of La-borers and' that the parties agree that there is reasona-ble cause to believe that a violation of Section8(b)(4)(D) had occurred.Work was not being per-formed on the sewer project in April at the time of thefirst conversation, but laborers were performing workon the job'at the time of the second conversation inNovember.'B.The Work in DisputeThe work in controversy involves the handling andinstallation of all piping in connection with forcedsewer mains and lift stations.C. TheContentionsof thePartiesPlumbers renews its motion,made at the hearing, tomake Operating Engineers a party to the proceeding ongrounds that the collective-bargaining agreement be-tween Operating Engineers and Employer, known asthe Sewer Agreement,made Employer a party to theNational Joint Board proceeding;and therefore Em-ployer was bound by the National Joint Board award.In any event,the Board should rule that an employer'The parties also stipulated that at no time since the beginning of con-struction on the Terre Haute sewer project has there been any picketing byany labor organization nor has there been any work stoppage at any time 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDis bound when competing unions are bound to the Na-tional Joint Board, pursuant to the United States Courtof Appeals for the District of Columbia Circuit inPlas-terers Local Union No. 79 [Southwestern ConstructionCo.] v. N.L. R. B., I inwhich the court interpreted Sec-tion 10(k) of the Act to mean that rival unions are theonly parties to a jurisdictional dispute. In support of itsclaim, Plumbers relies on a National Joint Board deci-sion on November 20, 1970, which purportedly consid-ered a jurisdictional dispute submitted by Plumbersand involving Plumbers, Laborers, and Operating En-gineersover the work in dispute herein, and awardedthe work to Plumbers on the basis of trade practice.Finally, Plumbers moves to quash service or to dis-miss the charges and to defer to the voluntary meansof adjustment designated by the parties to resolve thisdispute; namely, the National Joint Board.'Employer contends that the basic dispute in this caseis between Plumbers and'Laborers; that it is Laborerswho have received the disputed work and that Plum-bers want that disputed work; and that, since neitherthese Unions nor Employer have agreed on any modeof submission of jurisdictional disputes to the NationalJoint Board, it is, therefore, clear that no voluntarymethod of adjustment of dispute exists in this casewhich would satisfy the requirements of Section 10(k)of the Act.In addition, Employer contends that the Boardshould not entertain any National Joint Board argu-ments advanced herein by Plumbers in view of theBoard's decision inLocal 157, Plumbers (L & K Con-tractingCo.), 6 wherein the Board held that the fact thatthe employer and Operating Engineers had agreed inan unrelated collective-bargainingagreement to followthe National Joint Board's resolution procedure had nobearing on that case, as it was clear that the employeritself had not agreed to utilize such procedure in thatdispute and that there was no similar provision betweenthe employer and Laborers. Thus, Plumbers unilateralsubmission of a dispute to the National Joint Board andtheNational Joint Board's issuanceof a favorableaward to Plumbers was held not controlling.Laborers contends that Plumbers assertion that Op-erating Engineers is involved in this dispute is withoutany basis in fact as the signed Memorandum of Pre-JobConference, which was executed by Operating Engi-neers, Employer, and Cowden, completely resolved any474 LRRM 2575 (C.A.D C., June 30,1970), denying enforcement of 172NLRB No. 77, see also 167 NLRB 185'At the hearing, Plumbers moved that the notice of hearing be quashedand the charges be dismissed on two grounds- (1) that there has been noviolation of Section 8(b)(4)(D), and (2) that there is a voluntary means, avoluntary private means, of settling the dispute and that the Employer isbound. The Hearing Officer denied the motion.6Local 157, United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO (L & K Contracting Company, Inc.),186 NLRB No. 152problems with Operating Engineers. And, as inL & KContracting Co.,Employer herein by letters dated Sep-tember 29, 1970, and November 16, 1970, made it clearthat it would not agree to submit the present dispute tothe National Joint Board.D. Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated and thatthe parties have not agreed on methods for the volun-tary adjustment of the dispute.The statutory requirement that there must be reason-able cause to believe that Section 8(b)(4)(D) has beenviolated before the Board may make a determinationpursuant to Section 10(k) was met when the partiesstipulated that representatives of Plumbers threatenedEmployer with an object of forcing him to assign thework in issue to members of Plumbers and when theparties agreed that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurred.As noted previously, Plumbers asserts that Em-ployer as well as Operating Engineers, Plumbers, andLaborers were parties to contracts designating the Na-tional Joint Board as the agency for settlement of juris-dictional disputes. In support of its contention, Plum-bers alludes to the contract between Employer andOperating Engineers which contains a provision for thesubmission of jurisdictional disputes to the NationalJoint Board. In addition, Plumbers contends that La-borers is a member of the Building and ConstructionTrades Department, AFL-CIO, and that the recordcontains documentary evidence, i.e., the Constitutionof the Building and Construction Trades Department,AFL-CIO, the Procedural Rules and Regulations ofthe National Joint Board, and the Plan for Establish-ment of the National Joint Board which is proof posi-tive that Laborers has agreed to be bound by terms ofthe National Joint Board, as have both Plumbers andOperating Engineers.While the record supports Plumbers contention thatEmployer and OperatingEngineersare parties to anagreement which contains a provision for the submis-sion of certain jurisdictional disputes to the NationalJoint Board, we find, here, as we did inL & K Contract-ing Co.,7that it is clear that Operating Engineers is nota party to this proceeding and that there is no evidenceof such provision in the contract between Employerand Laborers. Thus, Employer and Laborers, necessaryparties, have not agreed to submit the present disputeto the National Joint Board.7Supra PLUMBERS&STEAMFITTERSLOCAL 157As to the contention that Laborers membership inthe Building Trades Department of the AFL-CIO con-stitutes proof that Laborers has agreed to be bound bythe terms of the National Joint Board, the sole issue iswhether all the parties to this proceeding, Employer,Laborers, and Plumbers, have agreed to a voluntaryadjustment of the dispute, and the record indicatesclearly that they have not.In view of our finding that Employer is not bound tothe National Joint Board procedures with respect to thedispute now before us, we do not, as noted below, findcontrolling the fact that Plumbers had unilaterally, andwithout the consent of Employer, submitted the dis-pute to the National Joint Board and that the NationalJoint Board thereafter issued an award favorable toPlumbers.With due respect for the opinions of a majority of theDistrict of Columbia Court of Appeals, announced inSouthwestern Construction (supra,fn. 4), that the term"parties" as used in Section 10(k) means that only thetwo unions or groups of employees claiming the workin dispute need agree on a method of voluntary adjust-ment of the dispute for the Board to quash the noticeof hearing, we continue to adhere to our longstandingand consistent position that Section 10(k) must be in-terpreted to mean that the employer controlling thework assignment and the rival unions or groups ofemployees involved comprise the "parties to such dis-pute" and all must approve and enter into a voluntarysettlement procedure in order to preclude a hearing anddetermination pursuant to that section.' Finally, wenote that the Board's interpretation of this aspect ofSection 10(k) was neither questioned nor disturbedwhen the National Labor Relations Act was most re-cently amended by Congress in 1959. Thus, we find nomerit in this contention of Plumbers.'Accordingly, we find there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) has oc-curred and that the dispute is properly before us fordetermination under Section 10(k) of the Act.10E.Meritsof theDisputeSection 10(k) of theAct requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.For an extensive compilation of Board cases in point, see fn 1 in JudgeMacKinnon's dissenting opinion inSouthwestern Construction,supra.SeeLathers Union Local 104, The Wood, Wire and Metal LathersInternational Union, AFL-CIO (Associated General Contractors ofAmerica,Inc., Seattle Northwest Chapter (The Blaine Petty Company)),186 NLRBNo 70°For the reasons indicated, we deny Plumbers motion to quash thenotice of hearing3051.Certification and collective-bargaining agreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bar-gaining representative for a unit of Employer's em-ployees so that the claims of Laborers and Plumbers areunaffected by this factor.As previously stated, Employer and Laborers areparties to a contract" which provides that Laborersshall have jurisdiction over that work which was setforth in the Manual of Jurisdiction, adopted duringOctober 1961, by Laborers'InternationalUnion ofNorth America. The manual has reference to jurisdic-tional claims, including, in part, pipelaying, leveling,and making of the joint of any pipe used for main orside sewers and storm sewers.On August 4, 1970, Employer, in a letter to Labor-ers,assigned all work on the Terre Haute sewageproject, as set forth in the Manual of Jurisdiction, toLaborers.Plumbers admitted, by way of stipulation, that it isnot a party to any collective-bargaining agreement withEmployer.Accordingly, we find that the contractual agreementbetween Laborers and Employer favors Laborers.2.Company and industry practicesThe record reveals that since 1960 Employer hasperformed 18 to 20 jobs in the State of Indiana, butoutside the geographical jurisdiction of Plumbers, onwhich the work of installing the lift stations and forcedmains was assignedto and performed by members ofLaborers. However, except for the present Terre Hautejob which is being performed by Employer, there hasbeen only one other job by Employer involving theinstallation of lift stations and forced mains within thejurisdiction of Plumbers and that was in Bloomfield,Indiana, in 1964.Although there is evidence that on three occasions inthe past, involving other employers in Indiana, the Na-tional Joint Board, on May 23, 1969, and twice onOctober 30, 1970, awarded work similar to that in-volved in the dispute herein to Plumbers rather thanLaborers, the work was performed by Laborers, not-withstanding the awards to the contrary by the Na-tional Joint Board.In addition, the record contains several letters, sentby various contractors, which assigned the work indispute to Laborers. Although two of the letters ofassignment were written after Plumbers claimed the" Article IV,section 1,refers to utilities and sewers and provides, in part,that the laborers shall perform all work involving the laying of all clay, terracotta, ironstone,vitrified concrete,and nonmetallic pipe for sanitary andstorm sewers and conduit Imes in streets,roadways, right-of-ways, ease-ments,building areas,etc, and the laying of pipe and the making of allmechanical joints on any and all types of pipe for water and other uses. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, all of the letters were in reference to jobs thatoccurred within the geographical jurisdiction of Plum-bers and Laborers.Significantly, other than the awards of the NationalJoint Board which Plumbers presented, it offered nowitnesses or other evidence to support its claim that ithas performed, and is performing, the work in disputewithin its own geographical jurisdiction or that suchwork is being performed by members of Plumbers injurisdictions of sister locals. Thus, Employer, area, andindustry practice is a factor supporting an award tomembersof Laborers.3.Relative skills, economy, and efficiency ofoperationsThere is no showing that the disputed work requiresa degree of skills not possessed by laborers. The recordsupports a finding that laborers perform the disputedwork in a competent and satisfactory manner. CurtisCurry, owner of Employer, testified that, when he callsthe hall for laborers, he does not call for laborers ex-perienced in any particular skill because a laborer canlearn the job in a few minutes and after working in aditch.As Employer does not employ plumbers but doesemploy members of the Laborers, its efficiency wouldbe increased if it retained laborers to do the same workon all jobs.There is no showing by Plumbers that Employer'semployment of its members to do the disputed workwould result in greater efficiency or that it would resultin an economic benefit for Employer. On the contrary,Employer's employment of plumbers to do the work indispute would result in considerable inefficiency of theoperation, as plumbers would have relatively long in-tervals between periods of performance when they wereactually needed to guide the pipes and makes the jointsin the ditch, following the preparation of the ditch andthe laying of pipe by the laborers.Since laborers have performed the work in dispute tothe satisfaction of Employer, this is an additional factorsupportingassignmentof the disputed work to em-ployees represented by Laborers.4.The National JointBoard awardAlthough, as indicated,supra,we do not considerthe National Joint Board's award binding on Employerand Laborers, we do consider it a factor in determiningthe properassignmentof the work in dispute. However,in view of all the circumstances, we are of the opinionthat the National Joint Board's award should not begiven controlling weight.ConclusionsHaving considered all pertinent factors, we concludethat employees represented by Laborers are entitled toperform the work in dispute. Plumbers has adduced nosignificant evidence in support of its claim whereas therecord demonstrates forcefully that numerous relevantand material factors support the existing performanceof the work by Employer's employees represented byLaborers. Employer requests that the Board make abroad determination proscribing Plumbers from un-lawfully attempting to force anassignmentin the futureof work like that involved in this proceeding.In issuingour award, we note that Plumbers haspreviously sought to secure work assigned to LaborersinL & K Contracting Co.12and that Plumbers hasstated in a document dated November 9, 1970, that "weintend to fight if necessary to preserve our rightfuljurisdiction." However, the work in dispute in the L &K case was not the same work as that involved herein.And assuming,arguendo,that Plumbers statement ofits intent to fight if necessary to preserve its rightfuljurisdiction constitutes a threat, such threat would notalone establish that similar disputes will necessarilyoccur in the future. Accordingly, we hold that the de-termination in this case should include only the presentjob on which the dispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of dispute.1.Employees of Curry Construction Company whoare currently represented by Laborers' InternationalUnion of North America, AFL-CIO, Local Union No.204, are entitled to perform the work of handling andinstalling all piping in connection with forced sewermainsand lift stations at the Local Sanitary SewerProject, Section A, Areas 1 through 4, located in thecity of Terre Haute, Indiana.2.Plumbers and Steamfitters Local Union No. 157of the United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, is not entitled,by means proscribed by Section 8(b)(4)(D) of the Act,to force or require Curry Construction Company toassignsuch disputed work to plumbers represented bythat labor organization.3.Within 10 days from the date of this Decision andDetermination of Dispute, Plumbers and SteamfittersLocal Union No. 157 of the United Association of" Supra. PLUMBERS & STEAMFITTERSLOCAL 157307Journeymen and Apprentices of the Plumbing and Pipeforcing or requiring Curry Construction Company, byFitting Industry of the United States and Canada,means proscribed in Section 8(b)(4)(D), to assign theAFL-CIO,shall notify the Regional Director for Re-disputed work to its members rather than to employeesgion 25,in writing, whether or not it will refrain fromrepresented by Laborers.